Broyles, C. J.
The evidence discloses that the defendant’s automobile truck, containing no person, ran against and injured the plaintiff’s horse and wagon upon a public street. The evidence failed to show how or why the truck was running without a driver, or that any servant or agent of the defendant had parked it upon the street previous to its running against the horse and wagon. The jury returned a verdict in favor of the plaintiff, and the defendant’s motion for a new trial was granted in the following order by the court: “New trial is hereby granted, solely on the ground that the evidence failed to show that the truck in question was placed and left by direction or authority of the defendant or by its duly authorized servant or agent engaged at the time in the prosecution of the defendant’s business. It appears only that the defendant owned the truck. But who placed it does not appear.” This being the first grant of a new trial, and the verdict not being demanded by the evidence, the judgment must be and is

Affirmed.


MacIntyre and Querry, JJ., concur.